DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“wherein the recognizing a category” should read –wherein the recognizing the category--.
“a determination of the first classification network and a determination of the second classification network” should read –the determination of the first classification network and the determination of the second classification network--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “determining a category” in line 19 and “a determination of the first classification network for the each…and a determination of the second classification network for the each…” in lines 20-21.  It is unclear and indefinite if this is the same or different category and same or different determinations of the first and second classifications than that previously mentioned in the claim.
Claims 2-10 depend on claim 1 and therefore are also rejected under 112(b) for the same reasons as set forth above. 
Claim 11 recites the limitations “determine a category” in line 20 and “a determination of the first classification network for the each…and a determination of the second classification network for the each…” in lines 21-22.  It is unclear and indefinite if this is the same or different category and same or different determinations of the first and second classifications than that previously mentioned in the claim.
Claims 12-19 depend on claim 11 and therefore are also rejected under 112(b) for the same reasons as set forth above. 
Claim 20 recites the limitations “determine a category” in lines 16-17 and “a determination of the first classification network for the each…and a determination of the second classification network for the each…” in lines 17-20.  It is unclear and indefinite if this is the same or different category and same or different determinations of the first and second classifications than that previously mentioned in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vo et al. (US 2020/0302168 A1; hereinafter Vo).
Regarding claim 1, Vo discloses, a method for recognizing stacked objects, comprising (Para. 0032: FIG. 3 is a schematic diagram of a system for automated table gaming recognition; Para. 0052: the system may detect the start and end of a specific game, location of one or more stacks of wager objects or chips and the value of wager objects or chips in a stack; Para. 0053: the playing surface 210 commonly comprises a substantially horizontal planar surface and may have placed thereon various game objects, such as cards 211 or chips 213 or other objects, that may be detected by the Gaming Monitoring System 100; see Figs. 4B, 9, and 11-13, 15): 
obtaining a to-be-recognized image, wherein the to-be-recognized image comprises a sequence formed by stacking at least one object along a stacking direction (Para. 0009: at least one camera configured to capture images of a gaming surface; Para. 0013: game objects may comprise playing cards or position markers. Game objects may comprise one or more stacks of one or more wager object; As shown in Fig. 12, an image of a sequence of stacked chip game objects are obtained);
 performing feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) to obtain a feature map of the to-be-recognized image (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; see Para. 0086-0088; also see Para. 0092 and 0122); 
recognizing a category of the at least one object in the sequence according to the feature map (Para. 0110: Object Detection Networks 930 and 950 accept as input the identified region of interests and present as outputs probabilities of presence of a class of objects in the region of interest; see Para. 0121-0122 and Para. 0124), 
wherein the method is implemented by a neural network (Neural Networks Module 528 in Fig. 5; see Para. 0011, 0017; also see Fig. 9), wherein the neural network comprises a first classification network for classifying the at least one object and a second classification network for classifying the at least one object (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network)), and wherein the first classification network is different from the second classification network (As shown in Fig. 11, gaming table object detection network identifies non-wager and wager objects and wager object detection network identifies only wager objects; see Para. 0091); 
and wherein the recognizing a category of the at least one object in the sequence according to the feature map further comprises determining the category of the at least one object in the sequence according to the feature map based on a determination of the first classification network and a determination of the second classification network (Paras. 0110, 0121-0122, 0124; As shown in Paras. 0087-0088, the neural networks include convolutional neural networks in which features are extracted and a feature map is output; As shown in Fig. 9, the neural network module 528 consists of a network for gaming table object detection (i.e. 930) and a network for wager object detection (i.e. 950); As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; As shown in Para. 0053, the overall category of game objects includes cards and chips; As shown in Para. 0014, a trained first object detection network is used to identify first regions in a stack of objects and a second object detection network is trained to identify second regions in a stack of objects); 
and wherein the determining the category of the at least one object in the sequence according to the feature map based on a determination of the first classification network and a determination of the second classification network further comprises (Paras. 0110, 0121-0122, 0124; As shown in Paras. 0087-0088, the neural networks include convolutional neural networks in which features are extracted and a feature map is output; As shown in Fig. 9, the neural network module 528 consists of a network for gaming table object detection (i.e. 930) and a network for wager object detection (i.e. 950); As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; As shown in Para. 0053, the overall category of game objects includes cards and chips; As shown in Para. 0014, a trained first object detection network is used to identify first regions in a stack of objects and a second object detection network is trained to identify second regions in a stack of objects): 
for each of the at least one object, determining a category of the each of the at least one object based on a determination of the first classification network for the each of the at least one object and a determination of the second classification network for the each of the at least one object (As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; Note: the gaming table object detection network is used to determine both a wager object and a non-wager object and the wager object detection network also detects the wager object to determine the wager value. This shows two detection networks are used to determine the wager category).
Regarding claim 2, Vo discloses, the method according to claim 1 (see claim 1 above), wherein the to-be-recognized image comprises an image of a surface of an object constituting the sequence along the stacking direction (Para. 0013: game objects may comprise playing cards or position markers. Game objects may comprise one or more stacks of one or more wager object; Para. 0053: the playing surface 210 commonly comprises a substantially horizontal planar surface and may have placed thereon various game objects, such as cards 211 or chips 213 or other objects, that may be detected by the Gaming Monitoring System 100; see Figs. 4B, 9, and 11-13, 15), 
the at least one object in the sequence is a sheet-like object (Para. 0119: a gaming object in the form of a gaming chip will have a generally circular profile in plan view and a generally uniform depth or thickness in side elevation, such that each chip resembles a short cylinder (or a cylinder have a height much less than its diameter), 
the stacking direction is a thickness direction of the sheet-like object in the sequence (As shown in Fig. 13, the image consists of a stack of chip game objects; see Para. 0119 and Para. 0122), 
and Page 2 of 14DOCKET NO.: 117681.000009PATENTApplication No.: 16/901,064Office Action Dated: February 15, 2022a surface of the at least one object in the sequence along the stacking direction has a set identifier  (e.g., “edge pattern”, see Para. 0118; also see Fig. 12-13), 
and the identifier comprises at least one of a color, a texture, or a pattern (Para. 0118: the edge pattern of a chip of a particular value may include stripes or edge patterns of a specific colour different from the colour or edge patterns of chips of a different value).
Regarding claim 3, Vo discloses, the method according to claim 1 (see claim 1 above), wherein the to-be-recognized image is cropped from an acquired image (see Para. 0117 where “regions of interest that encompass wager objects proceed through to step 1124”; see Fig. 14), and one end of the sequence in the to-be-recognized image is aligned with one edge of the to-be-recognized image (see Figs. 12 and 13 and Para. 0122 where Fig. 12 shows an example of image frame 1200 that is input into the Wager Object RPN 940).
Regarding claim 4, Vo discloses, the method according to claim 1 (see claim 1 above), further comprising: in the case of recognizing the category of at least one object in the sequence (Para. 0110: Object Detection Networks 930 and 950 accept as input the identified region of interests and present as outputs probabilities of presence of a class of objects in the region of interest; see Para. 0121-0122 and Para. 0124), determining a total value represented by the sequence according to a correspondence between the category and a value represented by the category (e.g., “the associated chip values of each detected value pattern are summed…to generate a value determination outcome”, see Para. 0124).
Regarding claim 5, Vo discloses, the method according to claim 1 (see claim 1 above), wherein the neural network further comprises a feature extraction network (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image), 
and wherein the performing feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) to obtain the feature map of the to-be-recognized image further comprises (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; see Para. 0086-0088; also see Para. 0092 and 0122): 
performing feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) by using the feature extraction network to obtain the feature map of the to-be-recognized image (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image; see Para. 0086-0088; also see Para. 0092 and 0122).
Regarding claim 6, Vo discloses, the method according to claim 1 (see claim 1 above), wherein a mechanism of the first classification network for classifying the at least one object in the sequence according to the feature map is different from a mechanism of the second classification network for classifying the at least one object in the sequence according to the feature map  (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network; As shown in Paras. 0087-0088, one or more neural networks include CNNs in which the output of the convolution operation includes a feature map; As shown in Fig. 11, the gaming table RPN/gaming table object detection network identifies specific object regions and the wager object RPN/wager object detection network identifies specific object regions; Note: the different neural networks (i.e. gaming table detection network and wager detection network) each have a different mechanism since each network identifies and classifies different object regions).
Regarding claim 8, Vo discloses, the method according to claim 1 (see claim 1 above), wherein a process of training the neural network comprises (As shown in Para. 0017, the neural network system is trained; Para. 0091; Paras. 0094-0095; see Fig. 10 for method of training a neural network): 
performing feature extraction on a sample image by using a feature extraction network to obtain a feature map of the sample image (via the Neural Networks Module 528 in Fig. 5; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image); 
determining a predicted category of at least one object constituting a sequence in the sample image by using the first classification network according to the feature map (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; As shown in Para. 0091, RPNs 920 and 940 are used to further train the detection networks 930 and 950; As shown in Paras. 0087-0088, the neural networks module includes CNNs in which features from the input image are extracted; As shown in Fig. 9, the neural networks module 528 consists of two different RPNs and two different detection networks); Page 4 of 14DOCKET NO.: 117681.000009PATENT Application No.: 16/901,064 Office Action Dated: February 15, 2022 
determining a first network loss according to the predicted category of the at least one object determined by the first classification network and a labeled category of the at least one object constituting the sequence in the sample image (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; Para. 0107; As shown in Para. 0108, based on the outputs of the RPN or CNN, a loss function is calculated in which the differences between the ground truth regions in the input images produced by the RPN or CNN are illustrated; Note: the loss function measures how far the estimated category (i.e. predicted category) is from the true category (i.e. labeled category)); 
and adjusting network parameters of the feature extraction network and the first classification network according to the first network loss (As shown in Para. 0108, the weights (i.e. network parameters) are adjusted to minimize the loss function for the RPN and the CNN; see Fig. 10; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image; As shown in Fig. 9, the neural network module 528 includes different RPNs and detection networks; Note: the feature extraction network is the CNN).
Regarding claim 9, Vo discloses, the method according to claim 8 (see claim 8 above), wherein the neural network further comprises at least one second classification network (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network), and the process of training the neural network further comprises (As shown in Para. 0017, the neural network system is trained; Para. 0091; Paras. 0094-0095; see Fig. 10 for method of training a neural network): 
determining the predicted category of at least one object constituting the sequence in the sample image by using the second classification network according to the feature map (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; As shown in Para. 0091, RPNs 920 and 940 are used to further train the detection networks 930 and 950; As shown in Paras. 0087-0088, the neural networks module includes CNNs in which features from the input image are extracted; As shown in Fig. 9, the neural networks module 528 consists of two different RPNs and two different detection networks; Note: the second classification network is the wager object RPN 940); 
and determining a second network loss according to the predicted category of the at least one object determined by the second classification network and the labeled category of the at least one object constituting the sequence in the sample image (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; Para. 0107; As shown in Para. 0108, based on the outputs of the RPN or CNN, a loss function is calculated in which the differences between the ground truth regions in the input images produced by the RPN or CNN are illustrated; Note: the loss function measures how far the estimated category (i.e. predicted category) is from the true category (i.e. labeled category), the loss includes outputs from each RPN (i.e. from the gaming table RPN 920 and from the wager object RPN 940), and the wager object RPN 940 is the second classification network); 
and adjusting network parameters of the feature extraction network and the first classification network according to the first network loss comprises (As shown in Para. 0108, the weights (i.e. network parameters) are adjusted to minimize the loss function for the RPN and the CNN; see Fig. 10; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image; As shown in Fig. 9, the neural network module 528 includes different RPNs and detection networks; Note: the feature extraction network is the CNN): 
adjusting network parameters of the feature extraction network, network parameters of the first classification network, and network parameters of the second classification network according to the first network loss and the second network loss respectively (As shown in Para. 0108, the weights (i.e. network parameters) are adjusted to minimize the loss function; see Fig. 10; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image; As shown in Fig. 9, the neural network module 528 includes different RPNs and detection networks; Note: a network loss is computed for each RPN and CNN (i.e. for the CNN that extracts features (i.e. detection networks), the wager RPN, and the gaming table RPN) and the weights in the RPNs and CNNs are adjusted for each output by the RPNs and CNNs).
Regarding claim 11, Vo discloses, an apparatus for recognizing stacked objects, comprising (Para. 0032: FIG. 3 is a schematic diagram of a system for automated table gaming recognition; Para. 0052: the system may detect the start and end of a specific game, location of one or more stacks of wager objects or chips and the value of wager objects or chips in a stack; Para. 0053: the playing surface 210 commonly comprises a substantially horizontal planar surface and may have placed thereon various game objects, such as cards 211 or chips 213 or other objects, that may be detected by the Gaming Monitoring System 100; see Figs. 4B, 9, and 11-13, 15): 
a processor (Fig. 5, processor 512); 
and a memory (Fig. 5, memory 514) configured to store processor executable instructions (see Para. 0060-0062); 
wherein the processor (Fig. 5, processor 512) is configured to invoke the instructions stored in the memory to (see Para. 0060-0062):
obtain a to-be-recognized image, wherein the to-be-recognized image comprises a sequence formed by stacking at least one object along a stacking direction (Para. 0009: at least one camera configured to capture images of a gaming surface; Para. 0013: game objects may comprise playing cards or position markers. Game objects may comprise one or more stacks of one or more wager object; As shown in Fig. 12, an image of a sequence of stacked chip game objects are obtained);
 perform feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) to obtain a feature map of the to- be-recognized image (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; see Para. 0086-0088; also see Para. 0092 and 0122); 
recognize a category of the at least one object in the sequence according to the feature map (Para. 0110: Object Detection Networks 930 and 950 accept as input the identified region of interests and present as outputs probabilities of presence of a class of objects in the region of interest; see Para. 0121-0122 and Para. 0124), 
wherein a method is implemented by a neural network (Neural Networks Module 528 in Fig. 5; see Para. 0011, 0017; also see Fig. 9), wherein the neural network comprises a first classification network for classifying the at least one object and a second classification network for classifying the at least one object (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network)), and wherein the first classification network is different from the second classification network (As shown in Fig. 11, gaming table object detection network identifies non-wager and wager objects and wager object detection network identifies only wager objects; see Para. 0091); 
wherein the processor is further configured to invoke the instructions stored in the memory (Fig. 5, processor 512; see Para. 0060-0062) to determine the category of the at least one object in the sequence according to the feature map based on a determination of the first classification network and a determination of the second classification network (Paras. 0110, 0121-0122, 0124; As shown in Paras. 0087-0088, the neural networks include convolutional neural networks in which features are extracted and a feature map is output; As shown in Fig. 9, the neural network module 528 consists of a network for gaming table object detection (i.e. 930) and a network for wager object detection (i.e. 950); As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; As shown in Para. 0053, the overall category of game objects includes cards and chips; As shown in Para. 0014, a trained first object detection network is used to identify first regions in a stack of objects and a second object detection network is trained to identify second regions in a stack of objects); 
and wherein the processor is further configured to invoke the instructions stored in the memory to (Fig. 5, processor 512; see Para. 0060-0062): 
for each of the at least one object, determine a category of the each of the at least one object based on a determination of the first classification network for the each of the at least one object and a determination of the second classification network for the each of the at least one object (As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; Note: the gaming table object detection network is used to determine both a wager object and a non-wager object and the wager object detection network also detects the wager object to determine the wager value. This shows two detection networks are used to determine the wager category).
Regarding claim 12, Vo discloses, the apparatus according to claim 11 (see claim 11 above), wherein the to-be- recognized image is cropped from an acquired image (see Para. 0117 where “regions of interest that encompass wager objects proceed through to step 1124”; see Fig. 14), and one end of the sequence in the to-be-recognized image is aligned with one edge of the to-be-recognized image (see Figs. 12 and 13 and Para. 0122 where Fig. 12 shows an example of image frame 1200 that is input into the Wager Object RPN 940).
Regarding claim 13, Vo discloses,  the apparatus according to claim 11 (see claim 11 above), wherein the processor is further configured to: in the case of recognizing the category of at least one object in the sequence (Para. 0110: Object Detection Networks 930 and 950 accept as input the identified region of interests and present as outputs probabilities of presence of a class of objects in the region of interest; see Para. 0121-0122 and Para. 0124), determine a total value represented by the sequence according to a correspondence between the category and a value represented by the category (e.g., “the associated chip values of each detected value pattern are summed…to generate a value determination outcome”, see Para. 0124).
Regarding claim 14, Vo discloses, the apparatus according to claim 11 (see claim 11 above), wherein the neural network further comprises a feature extraction network (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image), 
and wherein performing feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) to obtain the feature map of the to-be-recognized image further comprises (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; see Para. 0086-0088; also see Para. 0092 and 0122): 
performing feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) by using the feature extraction network to obtain the feature map of the to-be-recognized image (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image; see Para. 0086-0088; also see Para. 0092 and 0122).
Regarding claim 15, Vo discloses, the apparatus according to claim 11 (see claim 11 above), wherein a mechanism of the first classification network for classifying the at least one object in the sequence according to the feature map is different from a mechanism of the second classification network for classifying the at least one object in the sequence according to feature map (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network; As shown in Paras. 0087-0088, one or more neural networks include CNNs in which the output of the convolution operation includes a feature map; As shown in Fig. 11, the gaming table RPN/gaming table object detection network identifies specific object regions and the wager object RPN/wager object detection network identifies specific object regions; Note: the different neural networks (i.e. gaming table detection network and wager detection network) each have a different mechanism since each network identifies and classifies different object regions).
Regarding claim 17, Vo discloses, the apparatus according to claim 11 (see claim 11 above), wherein the processor is further configured to train the neural network (Fig. 5, processor 512; As shown in Para. 0060, the processor carries out the instructions stored in memory which includes the neural network module 528; As shown in Para. 0017, the neural network system is trained; Para. 0091; Paras. 0094-0095; see Fig. 10 for method of training a neural network),
 training the neural network comprises (As shown in Para. 0017, the neural network system is trained; Para. 0091; Paras. 0094-0095; see Fig. 10 for method of training a neural network): 
performing feature extraction on a sample image by using a feature extraction network to obtain a feature map of the sample image (via the Neural Networks Module 528 in Fig. 5; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image); 
determining a predicted category of at least one object constituting a sequence in the sample image by using the first classification network according to the feature map (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; As shown in Para. 0091, RPNs 920 and 940 are used to further train the detection networks 930 and 950; As shown in Paras. 0087-0088, the neural networks module includes CNNs in which features from the input image are extracted; As shown in Fig. 9, the neural networks module 528 consists of two different RPNs and two different detection networks); 
determining a first network loss according to the predicted category of the at least one object determined by the first classification network and a labeled category of the at least one object constituting the sequence in the sample image (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; Para. 0107; As shown in Para. 0108, based on the outputs of the RPN or CNN, a loss function is calculated in which the differences between the ground truth regions in the input images produced by the RPN or CNN are illustrated; Note: the loss function measures how far the estimated category (i.e. predicted category) is from the true category (i.e. labeled category)); 
and Page 8 of 14DOCKET NO.: 117681.000009PATENTApplication No.: 16/901,064Office Action Dated: February 15, 2022adjusting network parameters of the feature extraction network and the first classification network according to the first network loss (As shown in Para. 0108, the weights (i.e. network parameters) are adjusted to minimize the loss function for the RPN and the CNN; see Fig. 10; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image; As shown in Fig. 9, the neural network module 528 includes different RPNs and detection networks; Note: the feature extraction network is the CNN).
Regarding claim 18, Vo discloses, the apparatus according to claim 17 (see claim 17 above), wherein the neural network further comprises at least one second classification network (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network), and training the neural network further comprises (As shown in Para. 0017, the neural network system is trained; Para. 0091; Paras. 0094-0095; see Fig. 10 for method of training a neural network): 
determining the predicted category of at least one object constituting the sequence in the sample image by using the second classification network according to the feature map (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; As shown in Para. 0091, RPNs 920 and 940 are used to further train the detection networks 930 and 950; As shown in Paras. 0087-0088, the neural networks module includes CNNs in which features from the input image are extracted; As shown in Fig. 9, the neural networks module 528 consists of two different RPNs and two different detection networks; Note: the second classification network is the wager object RPN 940); 
and determining a second network loss according to the predicted category of the at least one object determined by the second classification network and the labeled category of the at least one object constituting the sequence in the sample image (As shown in Para. 0092, the gaming table RPN 920 and wager object RPN 940 produces one or more object proposals from the input images in which the likelihood that a class of objects in the region of interest are detected. The class of objects includes cards, wager objects, etc.; Para. 0107; As shown in Para. 0108, based on the outputs of the RPN or CNN, a loss function is calculated in which the differences between the ground truth regions in the input images produced by the RPN or CNN are illustrated; Note: the loss function measures how far the estimated category (i.e. predicted category) is from the true category (i.e. labeled category), the loss includes outputs from each RPN (i.e. from the gaming table RPN 920 and from the wager object RPN 940), and the wager object RPN 940 is the second classification network); 
and adjusting network parameters of the feature extraction network and the first classification network according to the first network loss comprises (As shown in Para. 0108, the weights (i.e. network parameters) are adjusted to minimize the loss function for the RPN and the CNN; see Fig. 10; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image; As shown in Fig. 9, the neural network module 528 includes different RPNs and detection networks; Note: the feature extraction network is the CNN): 
adjusting network parameters of the feature extraction network, network parameters of the first classification network, and network parameters of the second classification network according to the first network loss and the second network loss respectively (As shown in Para. 0108, the weights (i.e. network parameters) are adjusted to minimize the loss function; see Fig. 10; As shown in Para. 0088, the neural network (i.e. CNN) extracts features from an input image (i.e. sample image) in which the output of the CNN is a feature map of the input image; As shown in Fig. 9, the neural network module 528 includes different RPNs and detection networks; Note: a network loss is computed for each RPN and CNN (i.e. for the CNN that extracts features (i.e. detection networks), the wager RPN, and the gaming table RPN) and the weights in the RPNs and CNNs are adjusted for each output by the RPNs and CNNs).
Regarding claim 20, Vo discloses, a non-transitory computer-readable storage medium (Fig. 5, memory 514) having computer program instructions stored thereon (see Para. 0060-0062), wherein when the computer program instructions are executed by a processor, the processor is caused to (Fig. 5, processor 512, see Para. 0060-0062): 
obtain a to-be-recognized image, wherein the to-be-recognized image comprises a sequence formed by stacking at least one object along a stacking direction (Para. 0009: at least one camera configured to capture images of a gaming surface; Para. 0013: game objects may comprise playing cards or position markers. Game objects may comprise one or more stacks of one or more wager object; As shown in Fig. 12, an image of a sequence of stacked chip game objects are obtained); 
perform feature extraction (via the Neural Networks Module 528 in Fig. 5; Para. 0088: the convolution layer of neurons performs the function of extracting features from an input image) on the to-be-recognized image (e.g., the high-resolution images stored at step 870 in Fig. 8) to obtain a feature map of the to- be-recognized image (the Neural Networks Module 528 includes a convolutional neural network in which the first state of the convolutional neural network (i.e., the convolution operation) involves extracting a feature map; see Para. 0086-0088; also see Para. 0092 and 0122); 
recognize a category of the at least one object in the sequence according to the feature map (Para. 0110: Object Detection Networks 930 and 950 accept as input the identified region of interests and present as outputs probabilities of presence of a class of objects in the region of interest; see Para. 0121-0122 and Para. 0124), 
wherein a method is implemented by a neural network (Neural Networks Module 528 in Fig. 5; see Para. 0011, 0017; also see Fig. 9), wherein the neural network comprises a first classification network for classifying the at least one object and a second classification network for classifying the at least one object (As shown in Fig. 9, the neural network module 528 includes a gaming table object detection network 930 and a gaming table RPN (i.e. either can be interpreted as a first classification network) and a wager object detection network 950 and a wager object RPN (i.e. either can be interpreted as a second classification network)), and wherein the first classification network is different from the second classification network (As shown in Fig. 11, gaming table object detection network identifies non-wager and wager objects and wager object detection network identifies only wager objects; see Para. 0091); 
wherein the processor is further caused to (Fig. 5, processor 512; see Para. 0060-0062) determine the category of the at least one object in the sequence according to the feature map based on a determination of the first classification network and a determination of the second classification network (Paras. 0110, 0121-0122, 0124; As shown in Paras. 0087-0088, the neural networks include convolutional neural networks in which features are extracted and a feature map is output; As shown in Fig. 9, the neural network module 528 consists of a network for gaming table object detection (i.e. 930) and a network for wager object detection (i.e. 950); As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; As shown in Para. 0053, the overall category of game objects includes cards and chips; As shown in Para. 0014, a trained first object detection network is used to identify first regions in a stack of objects and a second object detection network is trained to identify second regions in a stack of objects); 
and wherein the processor is further caused to (Fig. 5, processor 512; see Para. 0060-0062): 
for each of the at least one object, determine a category of the each of the at least one object based on a determination of the first classification network for the each of the at least one object and a determination of the second classification network for the each of the at least one object (As shown in Fig. 11, gaming table object detection network detects the type of object (i.e. wager or non-wager object) at step 1114 and wager object detection network in step 1128 also detects the wager object; Note: the gaming table object detection network is used to determine both a wager object and a non-wager object and the wager object detection network also detects the wager object to determine the wager value. This shows two detection networks are used to determine the wager category).

Allowable Subject Matter
Claims 7, 10, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/14/2022 have been fully considered but they are not persuasive. 
Applicant, in pgs. 11-12 of the remarks, argues Vo does not disclose the following amended limitation in claim 1: “for each of the at least one object, determining a category of the each of the at least one object based on a determination of the first classification network for the each of the at least one object and a determination of the second classification network for the each of the at least one object.”
The Examiner respectfully disagrees. Vo discloses in Fig. 1, a gaming object detection network that detects the type of object (i.e. wager or non-wager object category) at step 1114 and a wager object detection network in step 1128 also detects the wager object (. The gaming table object detection network is used to determine both wager and non-wager objects and the wager object detection network also detects the wager object. Therefore, both object detection networks are used to determine the wager category. 
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein. The office action has been updated to address the above arguments. See the rejection above with updated comments in bold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664